UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4056



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWAYNE ROBINSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-00-140-V)


Submitted:   June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwayne Robinson, Appellant Pro Se.      Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwayne Robinson appeals his conviction for interference with

commerce by robbery and aiding and abetting the same in violation

of 18 U.S.C.A. § 1951(b)(3) (West 2000) and two counts of using,

carrying and brandishing a firearm during and in relation to a

crime of violence and aiding and abetting the same in violation of

18 U.S.C.A. § 924(c) (West 2000).   We dismiss the appeal for lack

of jurisdiction because Robinson’s notice of appeal was not timely

filed.

     In criminal cases, the defendant is accorded ten days after

entry of the district court’s final judgment or order to note an

appeal, see Fed. R. App. P. 4(b)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(b)(4).      This

appeal period is “mandatory and jurisdictional.”   United States v.

Raynor, 939 F.2d 191, 196 (4th Cir. 1991); United States v.

Schuchardt, 685 F.2d 901, 902 (4th Cir. 1982). The district court’s

final judgment was entered on the docket on September 25, 2001.

Robinson’s notice of appeal was filed on January 9, 2002.   Because

Robinson failed to file a timely notice of appeal or to obtain an

extension of the appeal period, we dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         DISMISSED


                                2